—

Case 3:17-cv-00498-RCJ-CBC Document 72 Filed 10/30/19 Page 1of1

 

  
 
   
  
 

A

~~ FILE

—enteren —— RECEIVED
OR SERVED ON

Brett K. South COUNSEL/PARTIES OF RECORD

Nevada Bar No. 3608

LAW OFFICES OF BRETT K. SOUTH
9498 Double R Blvd., Suite A

Reno, Nevada 89521

   

 

 

 

 

Telephone: (775) 827-6464 CLERK US DISTRICT COURT

Facsimile: (775) 827-6496 DISTRICT OF NEVADA

Attorneys for Defendant STOREY COUNTY poy DEPUTY
[nn

  

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

# OK OK

oO SoS NN DB A BP WY HN

Nm NO NbN BO KO KH KR NO Rw Om tee
eo ~s DN HN FF WD NYO KH DD OBO FSF AN DBD A BP WwW HH | OO

MELANIE KEENER, an individual,
Plaintiff,

Vv.

GERALD R. ANTINORO, an individual;

STOREY COUNTY, a political subdivision
of the State of Nevada; DOES I-v, iniclusive;

ODAC
CASE NO.: 3:17-cv-00498-RCJ-VPC

STIPULATION TO CONDUCT
SETTLEMENT CONFERENCE

Date: November 26, 2019

Time: 9:00 a.m.

 

and ROE ENTITIES VI-X, inclusive,

Defendants.

 

The parties, by and through their respective undersigned counsel, hereby stipulate to conduct

a settlement conference before the Court on Monday, November 26, 2019, at 9:00 a.m.

DATED this day of October, 2019
FLANGAS DALACAS LAW GROUP

/s/ Gus W__Flangas
Gus W. Flangas, Esq.

Attorneys for Plaintiff

DATED this day of October, 2019

PITEGOFF LAW OFFICES

Ls/ Jeffrey I. Pitegoff
Jeffrey I. Pitegoff, Esq.

Attorney for Defendant ANTINORO

DATED this day of October, 2019
LAW OFFICES OF BRETT K. SOUTH

/s/ Brett K. South
Brett K. South, Esq.

Attorney for Defendant STOREY COUNTY

 

fs)
DATED: [0] 31] Zol4

 
